Appellant and her daughter testified that they were going up the railroad track and met deceased, his brother Johnny and others, following which meeting some conversation was had between appellant and Johnny, after which the latter caught hold of appellant's daughter; that appellant then drew her pistol and told him to turn the girl loose or she would kill him. Appellant and her daughter testified that at this time deceased advanced toward appellant who repeatedly told him to get back, but he continuing to advance and throwing his hand behind him, appellant turned the pistol from Johnny to deceased and fired. The court gave the following charge:
"Now if you believe from the evidence that the defendant, viewing it from her standpoint at the time of the killing, believed that Johnny Pipkin was making an assault on her daughter Evaline Bowman, and from the relative size and strength of the parties and of any statements *Page 539 
communicated to her made by the said Johnny Pipkin, or threats to do her, the said Evaline Bowman, any injury, that she, the defendant, drew the pistol for the purpose of protecting the said Evaline Bowman, and at which time the said Abram Pipkin interfered and attempted to prevent her, the defendant, in protecting her said daughter, Evaline Bowman, and in so doing she shot and killed the said Abram Pipkin, then you will find the defendant not guilty. Or if you believe from the evidence that the defendant, believing that her daughter was in danger from an assault made by Johnny Pipkin, and was attempting to protect her and that the said deceased Abram Pipkin advanced towards her in a threatening manner, and viewing the same from her standpoint, it reasonably appeared to her that she was in danger of losing her life or receiving serious bodily injury at the hands of the said Abram Pipkin, whereupon she shot and killed the said Abram Pipkin, you will find the defendant not guilty. Or if you have a reasonable doubt as to any of these facts being true, you will acquit the defendant."
This charge is made the subject of attack in the motion, it being asserted that same placed a greater burden upon appellant than is required by law in that it required the jury to find before they could determine that appellant acted in self-defense, — that Johnny, the brother of deceased, was making an unlawful assault on defendant's daughter, and that defendant was protecting her daughter or attempting to do so at the time she shot and killed deceased.
We think a careful analysis of the charge will show that appellant's right of self-defense was made to depend upon her belief in the premises and not upon the actual fact of an assault, and furthermore the latter part of said charge gives to her the right of self-defense if deceased advanced toward her in a threatening manner, and if viewed from her standpoint it reasonably appeared to her that she was in danger, etc. We do not think appellant could have suffered any injury from the fact that in both phases of said charge the court inserted the proposition of her drawing the pistol for the purpose of protecting her daughter. It was not claimed by anybody that deceased made any attack upon appellant separate from or disassociated with her drawing the pistol upon Johnny, the brother of deceased. All the witnesses both for the State and the appellant assert that the pistol was drawn by appellant in a threatened attack upon Johnny Pipkin. We think also that it is perfectly apparent that what was done by deceased was for the purpose either of assisting his brother or making a separate attack upon appellant regardless of her purpose of protecting her daughter. We are unable to perceive any error in the charge.
Nor are we able to see any force in the proposition that the court made appellant's right to defend herself depend upon whether she *Page 540 
believed herself in danger of losing her life or suffering serious bodily injury at the hands of deceased. She testified, as did her daughter, that deceased alvanced toward her and continued to come notwithstanding her repeated warning to get back, and that he threw his hand behind him and that thereupon appellant shot. This, we think, did not make it erroneous to make the right of self-defense depend upon a belief that appellant was in danger of losing her life or suffering serious bodily injury.
The motion for rehearing will be overruled.
Overruled.